Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           October 12, 2021
              IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II

 STATE OF WASHINGTON,                                                 No. 53150-0-II

                                Respondent,

         v.                                                     UNPUBLISHED OPINION

 BOYD K. STACY,

                                Appellant.



       WORSWICK, J. — Boyd Stacy pleaded guilty to attempting to elude a pursuing police

vehicle, and a jury found him guilty of first degree taking of a motor vehicle without permission.

Stacy appeals arguing (1) his guilty plea was not knowing or voluntary because his plea form

erroneously listed a term of community custody equal to the standard sentence range; (2) the trial

court violated his right to present a defense when it excluded his defense witness; (3) the trial

court erred by admitting testimony that implied Stacy had previously been in prison; (4) he

received ineffective assistance of counsel based on counsel’s failure to seek a jury instruction on

good faith claim of title; (5) the cumulative impact of the errors deprived him of a fair trial; (6)

the judgment and sentence should be amended to clarify that no community custody is imposed,

and (7) his offender score improperly included convictions for possession of an uncontrolled

substance.

       We hold that Stacy is entitled to withdraw his guilty plea because he was misinformed as

to a direct consequence of his plea. We further hold that the trial court violated Stacy’s right to

present a defense by excluding his defense witness and that error was not harmless.
No. 53150-0-II



Accordingly, we reverse Stacy’s convictions, and we do not consider his other arguments. We

reverse.

                                              FACTS

       In September 2018, a supervisor at Lincoln Creek Lumber noticed one of the store’s

work trucks was missing. The truck was a red and white 2005 Ford F-650 with a dump flatbed

with Lincoln Creek Lumber logos on the sides of each door. The supervisor reviewed security

video footage and saw a man get out of another vehicle and into the truck then drive off in the

truck earlier that morning.

       A few days later, employees at Lincoln Creek Lumber saw the truck backed into a

driveway and contacted law enforcement. One officer responded and waited on the highway for

a second officer to arrive. While the officer was waiting, the truck pulled out of the driveway

and proceeded down the highway. The officer activated his emergency lights and sirens and

attempted to stop the truck, but the truck continued down the highway at high speed. At one

point the pursuit reached ninety-five miles per hour.

       Another officer responded and attempted to stop the truck by deploying stop sticks across

the highway but was unsuccessful. Eventually the truck stopped and the driver was arrested and

identified as Boyd Stacy. The truck had an Oregon license plate affixed to the rear of the truck.

The Oregon plate was registered to BKS Designs—a business registered to Stacy’s address—and

was affiliated with a 2004 Ford F-650. A Washington Department of Licensing search of the

record for the vehicle’s identification number showed that the truck was actually licensed in




                                                2
No. 53150-0-II



Washington. The truck was titled to Lincoln Creek Lumber and there was no record of the

vehicle being sold or retitled.

       The State charged Stacy with first degree taking of a motor vehicle without permission

and attempting to elude a pursuing police vehicle. In his omnibus response to the State, Stacy

listed Jasmine Whitaker and Michael Eduardo as potential defense witnesses who would testify

to seeing Stacy purchase the Ford F-650 in early September 2018. Stacy was late to the first day

of trial. While waiting for Stacy to arrive, Stacy’s attorney informed the court that the defense

would be calling one witness—Michael Glasmann.

       At the conclusion of voir dire, Stacy informed the trial court that he wished to plead

guilty to the attempting to elude a pursuing police vehicle charge. The statement of defendant on

plea of guilty form, which was filled out by Stacy’s attorney, showed the following

consequences of his guilty plea:




Clerks Papers (CP) at 9. Notably, the form showed that the crime carried 22-29 months of

community custody in addition to a 22-29 month standard range sentence.


                                                 3
No. 53150-0-II



       During a colloquy on the guilty plea, the trial court confirmed that Stacy understood that

the standard range of punishment for the conviction would be between 22 and 29 months. The

trial court did not mention any community custody. After finding that Stacy fully understood his

constitutional rights and voluntarily made a knowing and intelligent waiver of those rights, the

trial court accepted Stacy’s guilty plea.

       After pleading guilty to attempting to elude a pursuing police vehicle, Stacy informed the

trial court that a second defense witness, Whitaker, had “appeared,” and requested permission

from the trial court to call her as a witness. Report of Proceedings (RP) (Feb. 13, 2019) at 63-64.

Stacy had been unable to locate Whitaker prior to trial. The trial court denied Stacy’s request,

explaining: “The problem [] is that we have selected the jury. . . . And all of the prospective

jurors were provided the names of everyone who might testify so that they could indicate if they

knew anyone. That opportunity has now gone.” RP (Feb. 13, 2019) at 64. Stacy’s defense

counsel thanked the court and did not further object. Stacy attempted to object on his own, and

the trial court reminded him that his defense counsel was responsible for speaking on his behalf.

The State neither opposed nor supported Stacy calling the witness.

       Stacy called Glasmann as a defense witness. Glasmann testified that Stacy had contacted

him to look at a truck he intended to purchase. Glasmann recalled that it was a big flatbed diesel

truck. Glasmann recommended Stacy purchase the vehicle. On cross-examination, the State

asked Glasmann about his conviction for witness tampering in 2006. The State asked, “Witness

tampering is a crime of dishonesty, isn’t it [?]” RP (Feb. 13, 2019) at 161.




                                                 4
No. 53150-0-II



         Glasmann testified that he thought buying the truck was a good idea for Stacy because “I

buy and sell cars, I know [Stacy] does, that’s how I met him a long time ago, and that’s like a

dream truck to have if you are in that kind of business.” RP (Feb. 13, 2019) at 166. The State

clarified, “You met him about 12 years ago because you both bought and sold cars; is that right?”

RP (Feb. 13, 2019) at 166. When Glasmann confirmed that was correct, the State asked that the

jury be excused. The State explained to the trial court that it intended to cross-examine

Glasmann about the fact that he was incarcerated 12 years prior, which would imply that he met

Stacy in prison. Stacy objected, but the trial court overruled the objection. When the jury

returned, the State asked Glasmann “you said you met the defendant while car dealing about 12

years ago, weren’t you in prison 12 years ago?” RP (Feb. 13, 2019) at 169-70. Glasmann

responded, “Yes, I was in prison 12 years ago. That’s where I met Mr. Stacy.” RP (Feb. 13,

2019) at 170. Stacy did not object.

         In closing, Stacy argued that he purchased the truck and did not know that it had been

stolen. He pointed to the fact that he put his Oregon license plate on the truck and Glasmann’s

testimony as evidence that he thought Stacy had lawfully purchased the truck. The jury found

Stacy guilty of first degree taking a motor vehicle without permission.

         The trial court sentenced Stacy to an exceptional sentence based on the “free crimes

aggravator”1 for a total confinement period of 125 months. The trial court did not mention

community custody in its oral sentencing.

         Stacy appeals his convictions and sentence.



1
    RCW 9.94A.535(2)(c).


                                                 5
No. 53150-0-II



                                            ANALYSIS

                                I. WITHDRAWAL OF GUILTY PLEA

       Stacy first argues that he is entitled to withdraw his guilty plea to attempting to elude a

pursuing police vehicle. He argues that he was misinformed that community custody would be

imposed when his attorney mistakenly listed the standard range sentence term in the column

intended for any community custody term. We agree.

       “Due process requires that a defendant’s guilty plea be knowing, voluntary, and

intelligent.” State v. Mendoza, 157 Wn.2d 582, 587, 141 P.3d 49 (2006). A defendant does not

enter a guilty plea knowingly or voluntarily when it is based on misinformation about the

sentencing consequences. State v. Miller, 110 Wn.2d 528, 531, 756 P.2d 122 (1988). Although

a defendant need not be informed of all potential consequences of a plea, they must be advised of

all direct consequences for the plea to be voluntary. State v. Ross, 129 Wn.2d 279, 284, 916 P.2d

405 (1996).

       “[A] sentencing consequence is direct when ‘the result represents a definite, immediate

and largely automatic effect on the range of the defendant’s punishment.’” Mendoza, 157 Wn.2d

at 588 (quoting Ross, 129 Wn.2d at 284 (internal quotations omitted)). Community custody is a

direct consequence of a guilty plea because it “affects the punishment flowing immediately from

the guilty plea” and “imposes significant restrictions on a defendant’s constitutional freedoms.”

Ross, 129 Wn.2d at 285-86 (quoting State v. Barton, 93 Wn.2d 301, 305, 609 P.2d 1353 (1980)).

“A guilty plea may be deemed involuntary when based on misinformation regarding a direct




                                                 6
No. 53150-0-II



consequence on the plea, regardless of whether the actual sentencing range is lower or higher

than anticipated.” Mendoza, 157 Wn.2d at 591.

         Here, Stacy was informed that he would face 22-29 months of mandatory community

custody. But attempting to elude a pursuing police vehicle is not a crime subject to community

custody.2 As a result, Stacy was misinformed as to a direct sentencing consequence of his guilty

plea.

         In Mendoza, our Supreme Court held that a guilty plea may be deemed involuntary based

on misinformation regarding a direct consequence of the plea, such as the standard range

sentence, even when the actual sentencing range is lower than anticipated. 157 Wn.2d at 591.

The court emphasized its decision not to engage in a subjective inquiry into the defendant’s risk

calculation and the reasons underlying their decision to accept a plea bargain. Mendoza, 157

Wn.2d at 590-91.

         Likewise here, we will not speculate as to how the incorrect community custody language

in the plea form affected Stacy’s decision to plead guilty. Stacy was misinformed about a direct

sentencing consequence, and he is entitled to withdraw his plea.

                                  II. RIGHT TO PRESENT A DEFENSE

         Stacy also argues that the trial court violated his right to present a defense by denying his

request to call Whitaker to testify. We agree.

         Criminal defendants have a constitutional right to present a defense. U.S. CONST.

amends. V, VI, XIV; WASH. CONST. art. I, §§ 3, 22; Chambers v. Mississippi, 410 U.S. 284, 294,



2
    RCW 9.94A.701; RCW 9.94A.030(47); RCW 9.94A.030(56); RCW 9.94A.411(2).


                                                   7
No. 53150-0-II



93 S. Ct. 1038, 35 L. Ed. 2d 297 (1973). “Few rights are more fundamental than that of an

accused to present witnesses in his own defense.” Chambers, 410 U.S. at 302. “Washington

defines the right to present witnesses as a right to present material and relevant testimony.” State

v. Roberts, 80 Wn. App. 342, 350-51, 908 P.2d 892 (1996).

        Violations of the right to present a defense are subject to constitutional harmless error

analysis. State v. Orn, 197 Wn.2d 343, 359, 482 P.3d 913 (2021). A constitutional error is

presumed prejudicial, and the State bears the burden of showing beyond a reasonable doubt that

the jury would have reached the same verdict without the error. Orn, 197 Wn.2d at 359; State v.

Chambers, 197 Wn. App. 96, 128, 387 P.3d 1108 (2016).

A.      Preservation of the Issue and Invited Error

        As an initial matter, the State argues that Stacy failed to preserve this issue for appeal by

not objecting to the trial court’s ruling excluding Whitaker. We disagree. Stacy specifically

requested that the trial court allow him to call Whitaker as a witness, pointing out that he had

provided Whitaker’s name to the State in the omnibus report, and suggesting the State be

allowed time to interview Whitaker beforehand. Stacy was not obligated to further object after

the trial court denied his request.

        Additionally, the State contends that to the extent the trial court erred by excluding

Whitaker, Stacy invited the error by disclosing her late. The invited error doctrine “prohibits a

party from setting up an error at trial and them [sic] complaining of it on appeal.” State v. Pam,

101 Wn.2d 507, 511, 680 P.2d 762 (1984). For example, the invited error doctrine prohibits a

defendant from arguing on appeal that jury instructions he proposed were improper. State v.




                                                  8
No. 53150-0-II



Henderson, 114 Wn.2d 867, 868, 792 P.2d 514 (1990). Here, Stacy requested that he be able to

call Whitaker to testify, and the trial court ruled that he could not. This is not invited error.

B.      Witness Exclusion

        The trial court did not articulate its basis for ruling that Stacy could not call Whitaker as a

defense witness other than that jury voir dire was already complete. Although not cited on the

record by the trial court, Grays Harbor County Superior Court Local Criminal Rule 6.1 provides,

“Counsel shall report to the assigned Trial Judge at least one-half hour before the scheduled

beginning of a jury trial and provide the Judge with a written list of the names and city of

residence of witnesses and general voir dire questions to be asked of the jury.” LCrR 6.1 further

provides that if a party fails to comply with the local rules, the trial court “may impose monetary

sanctions, or enter such other orders, as the Court deems appropriate to address and remedy the

failure to comply.” Assuming the trial court based its decision on LCrR 6.1, we consider

whether the trial court erred by excluding Whitaker as a sanction for Stacy’s failure to comply

with the local rule.

        No Washington case has considered a trial court’s decision to exclude a defense witness

as a sanction for the failure to comply with LCrR 6.1. The framework for reviewing a trial

court’s decision to exclude witnesses as a sanction for discovery violations under CrR 4.7 is

instructive. 3 Like LCrR 6.1, CrR 4.7(h)(7)(i) authorizes the trial court to “enter such other order




3
 CrR 4.7 requires the names, addresses, and substance of any oral statements of intended
witnesses be provided to opposing counsel no later than the omnibus hearing. Stacy provided
Whitaker’s information to the State in its omnibus report. The State does not contend that any
violation of CrR 4.7 occurred.


                                                   9
No. 53150-0-II



as it deems just under the circumstances” in the event a party fails to comply with the discovery

rules. Minor violations of discovery rules are appropriately remedied by producing the evidence

and ensuring the nonviolating party has sufficient time to review. State v. Hutchinson, 135

Wn.2d 863, 881, 959 P.2d 1061 (1998). “Excluding evidence is an ‘extraordinary remedy’ . . .

that ‘should be applied narrowly.’” State v. Venegas, 155 Wn. App. 507, 521, 228 P.3d 813

(2010) (quoting Hutchinson, 135 Wn.2d at 882).

       Although Hutchinson addressed sanctions for a violation of CrR 4.7, the considerations

are equally applicable here. Thus, we hold that when considering the extraordinary remedy of

excluding witnesses or other evidence as a sanction for violation of a local rule requiring

disclosure of witness identities, a trial court should consider four factors identified in

Hutchinson: “(1) the effectiveness of less severe sanctions; (2) the impact of witness preclusion

on the evidence at trial and the outcome of the case; (3) the extent to which the witness’s

testimony will surprise or prejudice the State; and (4) whether the violation was willful or in bad

faith.” Venegas, 155 Wn. App. at 521-22 (citing Hutchinson, 135 Wn.2d 882-83). Here, the trial

court did not weigh any of these factors. This was clear error.

       Moreover, our review of the four factors suggests that the extraordinary remedy of

exclusion of a defense witness was not warranted. First, nothing indicates that a less severe

sanction such as a brief continuance would not have been effective. Stacy suggested allowing

the State time to interview Whitaker. The trial court could also have asked the jury if anyone

recognized Whitaker’s name. It is entirely possible that no jurors would have been conflicted by

the addition of Whitaker as a witness.




                                                  10
No. 53150-0-II



       Second, the impact of excluding Whitaker on the evidence was significant. Whitaker’s

testimony was relevant and material. The State argues that Whitaker’s testimony that she

witnessed Stacy purchase the truck would have been cumulative because of Glasmann’s

testimony. However, Glasmann’s testimony was severely undercut by credibility concerns due to

his previous conviction and incarceration for witness tampering. Whitaker could have

corroborated Glasmann’s testimony and supported Stacy’s defense theory without Glasmann’s

significant credibility shortcomings.

       Third, there was little risk of surprise or prejudice to the State. Stacy informed the State

that Whitaker was a potential defense witness prior to the omnibus hearing. When Stacy sought

to call Whitaker as a defense witness, the State did not object or otherwise make a record of any

prejudice or surprise.

       Fourth, there is nothing in the record to suggest that Stacy’s late decision to call Whitaker

was willful or done in bad faith. Stacy informed the State that he planned to call Whitaker as a

witness in his omnibus report, but abandoned that plan when he was unable to locate Whitaker.

When she appeared on the first day of trial, Stacy notified the trial court at the earliest

opportunity, explained the circumstances, and suggested giving the State time to speak to her.

       None of the four factors weigh in favor of excluding the witness. We hold that the trial

court erred by excluding Stacy’s defense witness without considering any of the Hutchinson

factors, particularly where review of those factors shows that the extraordinary sanction of

exclusion was not warranted. The trial court’s ruling prevented Stacy from presenting relevant




                                                  11
No. 53150-0-II



and material testimony and thus violated his right to present a defense. Roberts, 80 Wn. App. at

350-51.

C.       Constitutional Harmless Error

         We next determine whether the trial court’s error was harmless beyond a reasonable

doubt. Orn, 197 Wn.2d at 359. We hold that it was not.

         In order to find Stacy guilty of first degree taking a motor vehicle without permission, the

jury had to find that Stacy knowingly took the vehicle without the permission of the owner.

Stacy’s defense theory was that he had purchased the vehicle. Although Glasmann testified

consistently with Stacy’s theory, his testimony was discredited by his conviction for a crime of

dishonesty.

         The State has not shown beyond a reasonable doubt that the jury would have reached the

same verdict without the trial court’s error. Orn, 197 Wn.2d at 359. It is possible the jury may

have had a reasonable doubt whether Stacy had knowingly took the truck without permission of

its owner if it had heard Whitaker’s testimony that Stacy purchased the truck. The State cannot

prove that Whitaker would not have been a reliable witness providing more credible testimony

than Glasmann. Constitutional harmless error is a demanding standard, and the State cannot

meet it here.

         The trial court violated Stacy’s right to present a defense when it excluded his relevant

and material defense witness as a sanction for a violation of a local rule without considering the

four Hutchinson factors, and this constitutional error was not harmless beyond a reasonable

doubt.




                                                  12
No. 53150-0-II



        Accordingly, we hold that Stacy was misinformed as to a direct consequence of his plea

and that the trial court violated Stacy’s right to present a defense by excluding his defense

witness and that error was not harmless. We reverse Stacy’s convictions.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                      Worswick, J.
 We concur:



Maxa, J.




Cruser, J.




                                                 13